HUGHES, Justice
(concurring).
Art. 9.07 of the Insurance Code, referred to in Art. 9.02 of the Code, provides, in part, that title insurance companies need deposit admissible securities amounting to only one-fourth of its authorized capital stock, such deposit never to exceed $100,-000.00.
Art. 9.02, copied in the Court’s opinion, authorizes title insurance companies generally to invest as much as 50% of their capital stock in an abstract plant or plants provided the valuation placed on such plant or plants shall be approved by the Board of Insurance Commissioners. By special proviso, Art. 9.02 provides that title insurance companies not doing a trust business and who maintain a deposit of $100,-000.00 with Board, not merely one-fourth of its capital stock, may, through its Board of Directors, invest its capital in excess of 50% in abstract plants. There is no requirement in this proviso that the company or its directors procure an approval of the valuation of such abstract plants by the Board as a condition to investing as much as 50% of its capital in.such plant or plants. I accept this proviso as it reads and would not imply or read into it any requirement not expressed. With this explanation, I concur in the Court’s opinion.